— Appeal from a judgment of the Supreme Court (Mercure, J.), entered July 19, 2013 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
Petitioner commenced this CPLR article 78 proceeding challenging a March 2012 determination of the Board of Parole denying his request for parole release. Petitioner reappeared before the Board in March 2014, at which time his request for parole release was again denied. In view of this, and given that petitioner has received all of the relief to which he is entitled, the appeal must be dismissed as moot (see Matter of Cruz v New York State Bd. of Parole, 109 AD3d 1033, 1034 [2013]; Matter of Lopez v Evans, 102 AD3d 1029, 1030 [2013]).
Peters, EJ., Stein, Garry and Egan Jr., JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.